DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments with respect to the rejection of the claims under 35 USC 101, the Examiner respectfully disagrees. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology; the Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer, as opposed to the efficiency of the process, or of any other technological aspect of the computer. Furthermore, using a computer to perform tasks more quickly or efficiently does not confer patent eligibility on an otherwise ineligible abstract idea.

Due to the current amendments, the arguments regarding the rejection of claims 1-20 under 35 USC 102 are moot. An updated rejection is presented below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, and 19-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 11-19 are related to a system, and claims 1-10 are also related to a method (i.e., a process) and claim 20 recites a method. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 11 includes limitations that recite at least one abstract idea. Specifically, independent claim 11 recites:

A workflow server, comprising: 
a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason 
-4-a memory storing an executable program; and 
a processor that executes the executable program that causes the processor to perform operations, comprising: 
determining whether the patient has had a full prior image acquisition procedure performed within a time threshold relative to the image order; 
when the full prior image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; when the number of views is within the view threshold, 
generating an indication that the image acquisition procedure is to be performed as a limited image acquisition procedure;
determining at least one sequence to be used in the image acquisition procedure when the image acquisition procedure to be performed is the limited image acquisition procedure; and 
generating a further indication including the at least one sequence.

The Examiner submits that the foregoing underlined limitations constitute a “mental process” because “determining” whether the patient had a full prior image acquisition procedure performed within a time threshold relative to the image order, and once it is determine that the procured has been done within the time threshold, the process is further “determining” whether the received reason for performing a procedure requires a number of views within a view threshold; once the 

Additionally, claim 20 recites determining whether the patient has had a prior full image acquisition procedure performed within a time threshold relative to the image order; when the prior full image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; when the number of views is within the view threshold, determining at least one sequence to be used in the image acquisition procedure; and  -6-generating an indication that the image acquisition procedure is to be performed with a limited capacity. The Examiner submits that the foregoing underline limitations recite a mental process as the limitations can be performed mentally in the human mind in a similar manner to claim 11. 

The abstract idea recited in claim 1 is similar to that of claim 11.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.



Claims 5, 6, 15, and 16 recite a further explanation of the view threshold of the limitation of determining whether the reason requires a number of views within a view threshold, therefore further defining the abstract idea. Claims 7 and 17 recite a further explanation of the time threshold of the limitation of determining whether the patient has had a prior fill image acquisition procedure performed within a time threshold relative to the image order, therefore further defining the abstract idea. Claims 9, and 19 recite further step of “determining” at least one sequence to be used in the image acquisition procedure and further defines the sequence, therefore further defining the abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”



A workflow server, comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure (merely data gathering steps as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc);  
-4-a memory storing an executable program; and 
a processor that executes the executable program that causes the processor to perform operations, comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
determining whether the patient has had a full prior image acquisition procedure performed within a time threshold relative to the image order; 
when the full prior image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; when the number of views is within the view threshold, 
generating an indication (merely post solution activity as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc ) that the image acquisition procedure is to be performed as a limited image acquisition procedure;
determining at least one sequence to be used in the image acquisition procedure when the image acquisition procedure to be performed is the limited image acquisition procedure; and 
generating a further indication including the at least one sequence. (merely post solution activity as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc )

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of a workflow server, a memory storing an executable program and a processor, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

Regarding the additional limitation of a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). The use of a communication network and a transceiver to receive the described image order for a patient are devices and computer components that are used in the pre-solution activity of data gathering, and is therefore considered as part of the extra solution activity.

Regarding the additional limitation of generating an indication and generating a further indication including the at least one sequence, these are merely post-solution activities. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely generating an indication of the mental process step of “indicating that the image acquisition procedure is to be performed as a limited image acquisition procedure” is determined to be an insignificant application. Claim 20 further recites similar “generating an indication” steps. 

Additionally, claim 20 recites receiving an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure corresponds to image capturing operations performed with an echocardiography exam, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure; this is merely pre-

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine a recommendation for image analysis, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.



Claims 2-4 and 12-14 recite further details of the data that is gathered in the pre-solution activity. Claim 10 further defines the means for the post-solution activity with devices to merely display the indications.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of a workflow server, a memory storing an executable program and a processor, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)).

a transceiver communicating via a communications network, the transceiver configured to receive an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). The use of a communication network and a transceiver to receive the described image order for a patient are devices and computer components that are used in the pre-solution activity of data gathering, and is therefore considered as part of the extra solution activity.

Regarding the additional limitation of generating an indication and generating a further indication including the at least one sequence, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Merely generating an indication of 

Additionally, claim 20 recites receiving an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, wherein the image acquisition procedure corresponds to image capturing operations performed with an echocardiography exam, wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure; this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

Therefore, claims 1-7, 9-17, and 19-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-17, and 19-20 are rejected under 35 USC 103 as being unpatentable over US 2017/0372476 A1 to Bhatia et al. (“Bhatia”) in view of NPL “Focused Cardiac Ultrasound” to Spencer et al. (“Spencer”):


Bhatia teaches a method, comprising: at a workflow server: ([0028]-system includes the use of a sever. [0008]- the system has a method that is sued to acquire patient data including preliminary scans that can be used to identify image acquisition parameters. [0025]- A network is described to obtain patient data )
receiving an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, ([0025]- anatomy of a patient is obtained by the system, which can be used as a reason to perform an image acquisition. [0022]- The system is used to obtain image acquisition parameters to acquire a follow-up optimized image, indicating that an order for an image is made and is indicative of a reason to perform a imaging procedure)
determining whether the patient has had a prior full image acquisition procedure performed within a time threshold relative to the image order; ([0022]- system determines if the patient had a preliminary image scan (interpreted to be full image acquisition) was done. (Since the preliminary scan is given before to optimize a new image acquisition, this implies the preliminary image was given to the patient within a certain time threshold before having an optimized image acquisition in order for the preliminary image to be considered as relevant) )
when the prior full image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; and ([0021]- once the system acknowledges the preliminary images, the system can determine certain imaging parameters that are needed including frames per trigger (this 
…generating an indication that the image acquisition procedure is to be performed… ([0035]- the parameters of the next imagining procedure can be indicated to a physician on their device)
generating a further indication including the at least one sequence ([0035]- the parameters of the next imagining procedure can be indicated to a physician on their device)
Bhatia however does not teach:
wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure; 
when the number of views is within the view threshold, … as a limited image acquisition procedure
determining at least one sequence to be used in the image acquisition procedure when the image acquisition procedure to be performed is the limited image acquisition procedure; and 
Spencer however teaches before the effective filing date of the current invention that an echocardiogram imaging procedure can be performed in multiple stages, including a primary phase with a full/complete imaging procedure, and then a follow-up procedure that can be considered as limited in scope. This is interpreted as the number of views (or different viewing angles to get images of the heart) indicates if the scan is limited or full depending on the threshold of how many views are done in the scan [Page 569, last paragraph right column and Page 570, first paragraph left column]. 
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the limited echocardiogram procedure guideline as described by Spencer to the system of Bhatia because it provides a quicker procedure to aid in the clinical workflow.

Claim 11 is rejected in a similar manner to claim 1.

Regarding claim 2:
Bhatia/Spencer teaches all of the limitations of claim 1. Bhatia further teaches wherein the image acquisition procedure corresponds to image capturing operations performed with an echocardiography exam. ([0003]- non-invasive imagining procedures are defined as specific techniques including echocardiography)

Claim 12 is rejected in a similar manner as claim 2.

Regarding claim 3:
Bhatia/Spencer teaches all of the limitations of claim 2. Bhatia does not teach:
wherein the echocardiography exam is one of a complete echocardiography exam or a limited echocardiography exam
Spencer however teaches before the effective filing date of the current invention that an echocardiogram imaging procedure can be performed in multiple stages, including a primary phase with a full/complete imaging procedure, and then a follow-up procedure that can be considered as limited in scope. This is interpreted as the number of views (or different 
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the limited echocardiogram procedure guideline as described by Spencer to the system of Bhatia because it provides a quicker procedure to aid in the clinical workflow.

Claim 13 is rejected in a similar manner as claim 3.

Regarding claim 4:
Bhatia/Spencer teaches all of the limitations of claim 3. Bhatia does not teach:
wherein the complete echocardiography exam has an average number of views that are created.
Spencer however teaches before the effective filing date of the current invention that an echocardiogram imaging procedure can be performed in multiple stages, including a primary phase with a full/complete imaging procedure, and then a follow-up procedure that can be considered as limited in scope. This is interpreted as the number of views (or different viewing angles to get images of the heart) indicates if the scan is limited or full depending on the threshold of how many views are done in the scan [Page 569, last paragraph right column and Page 570, first paragraph left column].
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the limited echocardiogram 

Claim 14 is rejected in a similar manner as claim 4.

Regarding claim 5:
Bhatia/Spencer teaches all of the limitations of claim 4. Bhatia does not teach:
wherein the view threshold is a percentage of the average number of views.
Spencer however teaches before the effective filing date of the current invention that an echocardiogram imaging procedure can be performed using an image protocol CLUE and FAST, the protocol indicating a pre-defined set of rules to examine a patient with an echo, thus implying an average number of windows (interpreted as views) for a procedure [Page 575, right column].
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the cardiogram window protocol as described by Spencer to the system of Bhatia/Spencer because it provides a more uniform procedure to aid in the clinical workflow.

Claim 15 is rejected in a similar manner as claim 5.

Regarding claim 6:
Bhatia/Spencer teaches all of the limitations of claim 5. Bhatia does not teach 
wherein the view threshold is 30% of the average number of views.
Spencer however teaches before the effective filing date of the current invention that an echocardiogram imaging procedure can be performed using an image protocol CLUE and FAST, the protocol indicating a pre-defined set of rules to examine a patient with an echo, thus implying an average number of windows (interpreted as views) for a procedure [Page 575, right column]. the number of views (or different viewing angles to get images of the heart) indicates if the scan is limited or full depending on the threshold of how many views are done in the scan [Page 569, last paragraph right column and Page 570, first paragraph left column]. The use of 30% of claim 6 implies a significantly smaller than average amount of views, and this number can be arbitrarily set to indicate a limited procedure.
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the cardiogram window protocol as described by Spencer to the system of Bhatia/Spencer because it provides a more uniform procedure to aid in the clinical workflow.

Claim 16 is rejected in a similar manner as claim 6.

Regarding claim 7:
Bhatia/Spencer teaches all of the limitations of claim 1. Bhatia does not teach 
wherein the time threshold is 1 week.
Spencer however teaches before the effective filing date of the current invention that an echocardiogram imaging procedure can be performed in multiple stages, including a primary phase with a full/complete imaging procedure, and then a follow-up procedure that can be considered as limited in scope. This is interpreted as the number of views (or different 
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the limited echocardiogram procedure guideline as described by Spencer to the system of Bhatia/Spencer because it provides a quicker procedure to aid in the clinical workflow.

Claim 17 is rejected in a similar manner as claim 7.

Regarding claim 9:
Bhatia/Spencer teaches all of the limitations of claim 8. Bhatia further teaches wherein the at least one sequence is determined based on the reason and a mapping of an anatomy of the reason to a corresponding view. ([0025]- anatomy of a patient is obtained by the system, which can be used as a reason to perform an image acquisition.)

Claim 19 is rejected in a similar manner as claim 9.

Regarding claim 10:
Bhatia/Spencer teaches all of the limitations of claim 1. Bhatia further teaches transmitting the indication to one of a physician device, an image interpreter device, an image capture device, or a combination thereof. ([0035]- the parameters of the next imagining procedure can be indicated to a physician on their device)

Regarding claim 20:
Bhatia teaches a method, comprising: at a workflow server: ([0028]-system includes the use of a sever. [0008]- the system has a method that is sued to acquire patient data including preliminary scans that can be used to identify image acquisition parameters. [0025]- A network is described to obtain patient data)
receiving an image order for a patient, the image order including information indicative of a reason to perform an image acquisition procedure, ([0025]- anatomy of a patient is obtained by the system, which can be used as a reason to perform an image acquisition. [0022]- The system is used to obtain image acquisition parameters to acquire a follow-up optimized image, indicating that an order for an image is made and is indicative of a reason to perform a imaging procedure)
determining whether the patient has had a prior full image acquisition procedure performed within a time threshold relative to the image order; ([0022]- system determines if the patient had a preliminary image scan (interpreted to be full image acquisition) was done. (Since the preliminary scan is given before to optimize a new image acquisition, this implies the preliminary image was given to the patient within a certain time threshold before having an optimized image acquisition in order for the preliminary image to be considered as relevant))
when the prior full image acquisition procedure had been performed within the time threshold, determining whether the reason requires a number of views within a view threshold; ([0021]- once the system acknowledges the preliminary images, the system can determine certain imaging parameters that are needed including frames per trigger (this is interpreted as number of views within a view threshold), and this information is derived from the preliminary image acquisition  )
…determining at least one sequence to be used in the image acquisition procedure; and  -6-([0021]- The imaging parameters includes the frames per unit time, which indicates a sequence to be used in the image acquisition procedure)
generating an indication that the image acquisition procedure is to be performed … and a further indication including the at least one sequence. ([0035]- the parameters of the next imagining procedure can be indicated to a physician on their device)
Bhatia however does not teach:
wherein the image acquisition procedure corresponds to image capturing operations performed with an echocardiography exam
wherein the image acquisition procedure is either one of a full or a limited image acquisition procedure, wherein the full image acquisition procedure acquires a greater number of views than the limited image acquisition procedure; 
…when the number of views is within the view threshold,…
… with a limited capacity…
Spencer however teaches before the effective filing date of the current invention that an echocardiogram imaging procedure can be performed in multiple stages, including a primary phase with a full/complete imaging procedure, and then a follow-up procedure that can be considered as limited in scope. This is interpreted as the number of views (or different viewing angles to get images of the heart) indicates if the scan is limited in capacity or full 
Therefore, it would have been obvious to one of ordinary skill in the art of medical imaging before the effective filing date of the current invention to include the limited echocardiogram procedure guideline as described by Spencer to the system of Bhatia because it provides a quicker procedure to aid in the clinical workflow.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686




/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686